Title: From Thomas Jefferson to William Tristoe, 18 October 1808
From: Jefferson, Thomas
To: Tristoe, William


                  
                     Oct. 18. 1808.
                  
                  To the Members of the Ketocton Baptist association
                  I recieve with great pleasure the affectionate address of the Ketocton Baptist association, & am sensible how much I am indebted to the kind dispositions which dictated it.
                  In our early struggles for liberty, religious freedom could not fail to become a primary object. all men felt the right, and a just animation to obtain it was excited in all. and altho’ your favor selected me as the organ of your petition to abolish the religious domination of a privileged church, yet I was but one of the many who befriended it’s object, and am entitled but in common with them to a portion of that approbation which follows the fulfilment of a duty.
                  The views you express of the conduct of the belligerent powers are as correct as they are afflicting to the lovers of justice & humanity. those moral principles and Conventional usages which have heretofore been the bond of civilized nations, which have so often preserved their peace by furnishing common rules for the measure of their rights, have now given way to force; the law of Barbarians, and the nineteenth century dawns with the Vandalism of the fifth. Nothing has been spared on our part to preserve the peace of our country, during this distempered state of the world. but the difficulties which involve it are now at their ultimate term, and what will be their issue, time alone will disclose. but be that what it may, a recollection of our former vassalage in religion & civil government will unite the zeal of every heart, & the energy of every hand, to preserve that independance in both, which, under the favor of heaven, a disinterested devotion to the public cause first atchieved, and a disinterested sacrifice of private interests will now maintain.
                  I am happy in your approbation of my reasons for determining to retire from a station in which the favor of my fellow citizens has so long continued & supported me: and I return your kind prayers by supplications to the same almighty being for your future welfare, & that of our beloved country.
                  
                     Th: Jefferson 
                     
                  
               